                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


 IN RE
                                                       Mag. J. No. 19-133-N
 GRAND JURY INVESTIGATION                              FILED UNDER SEAL




               MOTION TO SUBSTITUTE REDACTED COPIES
     OF APPLICATION FOR EX PARTE ORDER AND RELATED DOCUMENTS

       COMES NOW the United States, by and through its attorney, the United States Attorney

for the Southern District of Alabama, and moves the Court to allow for the substitution of

redacted copies of the application for an ex parte order and related documents in the instant

matter, and as grounds therefor says the following:

       Law enforcement agents are currently investigating the individuals suspected of alleged

criminal activities. A summary of the investigation is referenced therein. This investigation is

neither public nor known to the targets suspected of the criminal activities to which it relates, and

its disclosure may alert the target to the ongoing investigation. Public disclosure of the fact of

the application and search warrant contained therein could result in the destruction of other

evidence or a disruption of patterns of behavior and practices relevant to the investigation, or

threats to persons suspected of giving information or cooperating in the case. Accordingly,

there is reason to believe that public access to information in the documents identified above

would seriously jeopardize the investigation. In addition to the matters mentioned above, public

disclosure would give the targets an opportunity to flee to avoid prosecution, or to destroy or
tamper with other evidence. The United States therefore requests the opportunity to substitute

redacted copies after the Court enters the Order in this matter.

       WHEREFORE, the United States moves the Court to allow for the substitution of

redacted copies of the ex parte application and the accompanying documents herein.


                                                      Respectfully submitted,

                                                      RICHARD W. MOORE
                                                      UNITED STATES ATTORNEY

                                                 By: s/ Gloria A. Bedwell
                                                     Gloria A. Bedwell
                                                     Assistant United States Attorney
                                                     United States Attorney’s Office
                                                     63 South Royal Street, Suite 600
                                                     Mobile, Alabama 36602
                                                     Telephone: (251) 441-5845
                                                     Facsimile: (251) 441-5277
